DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 was filed after the mailing date of the Non-Final Office Action on 9/2/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 12/1/2020 has been entered.
Disposition of claims: 
Claims 1-9, 15-22, 24, and 32-33 are pending.
Claim 3 has been withdrawn.
Claims 1, 5, 16, 18-19, 21, and 32 have been amended.
Regarding Information Disclosure Statement, a new copy of Foreign Reference, WO 2009/000673 A2 has been entered. The reference has been considered in this Office Action.
The amendments to specification have overcome the objections set forth in the last Office Action. The objections have been withdrawn.
The amendments to claims 16 and 21 have overcome the objections of claims 16 and 21 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 1, 9, and 32 have overcome the provisional rejections of claims 1-2, 4-6, 8-9, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15988171 (reference application, please refer to the claim set filed on 5/24/2018). The rejections have been withdrawn.
Regarding Double Patent rejections set forth in the last Office Action:
Claims 1-2, 4-9, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16021514 (reference application, please refer to the claim set filed on 8/12/2020), and
Claims 1-2, 4, 6-9, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15968901 (reference application, please refer to the claim set filed on 5/2/2018), 
Applicant requested the rejections be held in abeyance. The Double Patent rejections are maintained.
The amendments to claims 5 and 16 have overcome the rejections of claims 5 and 16 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1, 9, and 32 have overcome: 
the rejections of claims 1-2, 4-9, 15-17, 19-22, and 24 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yasuo et al. (JP 2016210728 A, the 
the rejections of claims 1-2, 4-5, 7-9, and 15-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cook et al. (Boron-Nitrogen Compounds. LIV Pyridylaminoboranes, Syn. React. Inorg. Metal-Org. Chem., vol. 4, page 53-60, hereafter Cook).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 32 through the last paragraph of page 33 of the reply filed 12/1/2020 regarding the rejections of claims 1-2, 4-9, 15-20, 22, 24, and 32-33 under 35 U.S.C. 103 set forth in the Office Action of 9/2/2020 have been considered. 
Applicant argues that the Examiner has indulged in the impermissible hindsight reconstruction of Applicant’s compound, and then attempted to justify the approach, regardless of the teachings found in the selected references.
Applicant further argues that the Examiner has selected a starting point for his construction, Che’s compound 6, based on Applicant’s compound out of 11 example compounds, and very many more R groups for R1-R6 that may be substituted.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The invention of Che is directed to the compound having general structure of formula I ([019]), wherein R1-R6 can be each independently selected an aryl group such as phenyl ([029]), and the phenyl group(s) can be further substituted by donor or acceptor group(s) ([009]).
Che teaches that phenyl is one of exemplified substituents at the R1-R6 locations of Che’s formula I. Furthermore, Che clearly teaches that electron acceptor substituent(s) can be optionally substituted to any of the phenyl group(s). 
Therefore, Che does teach a borazine ring (Che’s formula I) substituted by phenyl groups each of which can be independently unsubstituted or substituted by electron-accepting group(s). 
The only knowledge that one of ordinary skilled in the art relies upon from the secondary reference is the specific structure of the acceptor group, and the secondary reference by Pan teaches the specific structure of the acceptor group (A1 in [032] of Pan). 
Therefore, the choice of one of 11 example compounds would have been an obvious selection based on the teaching of Che; furthermore, it would have been obvious to construct Applicant’s Compound 1 of claim 18 from the teaching of Che in view of Pan.
Therefore only knowledge from the prior art was relied upon.
The rejection is maintained.
Applicant’s arguments see the first through third paragraphs of page 34 of the reply filed 12/1/2020 regarding the rejections of claims 1-2, 4-9, 15-20, 22, 24, and 32-33 under 35 U.S.C. 103 set forth in the Office Action of 9/2/2020 have been considered. 
Applicant argues that all of Che’s figures show C3 symmetry or C6 symmetry, and the preferred substitution patterns and the preferred substitution patterns are spelled out in paragraphs [0051]-[0053].
Applicant further argues that the Examiner ignored the teaching of the reference and picked an asymmetric mono-phenyl-substituted structure.
Respectfully, the Examiner does not agree.
The invention of Che is directed to the compound having general structure of formula I ([019]), wherein R1-R6 can be each independently selected an aryl group such as phenyl ([029]) wherein the substituent can be a donor or acceptor groups ([009]).
Che does not require the compound of formula I to have a C3 or C6 symmetry. The 11 preferred examples compounds also does not limit the scope of the invention. Therefore, an ordinary skill in the art could produce asymmetric mono-phenyl-substituted structure because the disclosure of Che does not limit the symmetry of formula I. 
 Applicant’s arguments see the fourth paragraph of page 34 through the second paragraph of page 35 of the reply filed 12/1/2020 regarding the rejections of claims 1-2, 4-9, 15-
Applicant argues the central tenet of Pan’s invention is to use both an electron donor group and an electron acceptor group; however, the Examiner choose to ignore the central concept in Pan and the Examiner selects just an acceptor group.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the central tenet of Pan’s invention has been ignored when using the secondary reference by Pan, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The substitution group substituted to a phenyl ring of the borazine core is taught by Che. Che disclosed a compound having general structure of formula I ([019]), wherein R1-R6 can be each independently selected an aryl group such as phenyl ([029]) wherein the substituent can be a donor or acceptor groups ([009]).
Thus, Che does teach a phenyl ring as any of R1-R6 groups of formula I, wherein the phenyl ring can be substituted from the group including a donor and an acceptor groups ([009]). Che does not require both a donor and an acceptor groups are required to be substituted to the phenyl group or the central borazine ring.
While Che teaches that an acceptor group can be a substituent of the phenyl group, Che does not exemplify specific structure of the acceptor group.  
Pan exemplifies a triazine-based acceptor group, A1 ([032]).
The only knowledge that one of ordinary skilled in the art relies upon from the secondary reference is the specific structure of the acceptor group, and the secondary reference by Pan teaches the specific structure of the acceptor group.
Therefore, it would have been obvious to substitute the phenyl ring of Che with a specific acceptor group of A1 of Pan. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16021514 (reference application, please refer to the claim set filed on 8/12/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 16021514 discloses a compound having the following structure (claim 11; 5th structure on page 15, hereafter Compound P15-5).

    PNG
    media_image1.png
    299
    733
    media_image1.png
    Greyscale

Compound P15-5 of Application No. 16021514 has identical structure as Applicant’s Formula 1, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of dibenzothiophene, meeting all the limitations of claim 1.
It is noted that rejection is not limited to the exemplified compound (Compound P15-5). It appears that there are multiple other compounds in claim 11 of Application No. 16021514 which read on all the limitations of claim 1.
Regarding claim 2, Compound P15-5 of Application No. 16021514, wherein G1 is a monocyclic ring.
Regarding claim 4
Regarding claim 5, Compound P15-5 of Application No. 16021514, wherein G1 is
    PNG
    media_image2.png
    145
    132
    media_image2.png
    Greyscale
, wherein R1, R3-R6 are aryl (phenyl); and R2 is L-G2, wherein L is an organic linker (phenylene) and G2 is dibenzothiophene; and at least one of R1 to R9 is L-G2.
Regarding claim 6, Application No. 16021514 discloses a compound having the following structure (claim 11; 1st structure on page 25, hereafter Compound P25-1).

    PNG
    media_image3.png
    295
    818
    media_image3.png
    Greyscale

Compound P25-1 of Application No. 16021514 has identical structure as Applicant’s Formula 1, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of triazine, meeting all the limitations of claim 1.
Compound P25-1 of Application No. 16021514, wherein at least one L is attached to a boron, meeting all the limitations of claim 6
Regarding claim 7, Compound P15-5 of Application No. 16021514, wherein at least one L is attached to a nitrogen. 
Regarding claim 8, Compound P15-5 of Application No. 16021514, wherein at least one L is attached to a carbon.
Regarding claim 9, Compound P15-5 of Application No. 16021514, wherein n is 1, 2, 3, 4, 6, or 9 (n=1).
Regarding claim 15, Compound P15-5 of Application No. 16021514, wherein L is selected from the group consisting of: 
    PNG
    media_image4.png
    107
    114
    media_image4.png
    Greyscale

Regarding claim 16, Compound P15-5 of Application No. 16021514, wherein G2 is 
    PNG
    media_image5.png
    70
    127
    media_image5.png
    Greyscale
, wherein X is S.
Regarding claim 17, Compound P15-5 of Application No. 16021514, wherein the compound is selected from the group of 
    PNG
    media_image6.png
    133
    126
    media_image6.png
    Greyscale
, wherein R1, R3-R6 are aryl (phenyl); L is an organic linker (phenylene); G2 is dibenzothiophene, and, wherein each L and G2 can be same or different.

Claims 1-2, 4, 6-9, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15968901 (reference application, please refer to the claim set filed on 5/2/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 15968901 discloses a compound having the following structure (claim 12; 4th structure on page 75, hereafter Compound P75-4).

    PNG
    media_image7.png
    308
    552
    media_image7.png
    Greyscale

Compound P75-4 of Application No. 15968901 has identical structure as Applicant’s Formula 1, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (ethenylene, marked by a dashed rectangle in the figure above); R1-R9 can be alkenyl (R2 is ethenyl, marked by a dashed circle in the figure above; R3-R8 are ethenyl), wherein any two adjacent substituents can optionally join or fuse to form a ring; wherein G2
Regarding claim 2, Compound P75-4 of Application No. 15968901, wherein G1 is a monocyclic ring.
Regarding claim 4, Compound P75-4 of Application No. 15968901, wherein each trivalent boron is separated from another boron by at least one non-boron atom (nitrogen).
Regarding claim 6, Compound P75-4 of Application No. 15968901, wherein at least one L is attached to a boron atom. 
Regarding claim 7, Compound P75-4 of Application No. 15968901 is equated with a compound as shown below,

    PNG
    media_image8.png
    297
    537
    media_image8.png
    Greyscale

wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (propenylene, marked by a dashed rectangle in the figure below); R1-R9 can be alkenyl (R1 is methyl; R3-R8 are ethenyl), wherein any two adjacent substituents can optionally join or fuse to form a ring; wherein G2
Regarding claim 8, Compound P75-4 of Application No. 15968901, wherein at least one L is attached to a carbon atom.
Regarding claim 9, Compound P75-4 of Application No. 15968901, wherein n is 1, 2, 3, 4, 6, or 9 (n=1).
Regarding claim 15, Compound P75-4 of Application No. 15968901, wherein L is selected from the group consisting of: a direct bond.
Regarding claim 16, Compound P75-4 of Application No. 15968901, wherein G2 is 
    PNG
    media_image9.png
    71
    127
    media_image9.png
    Greyscale
, wherein X is O.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4-9, 15-20, 22, 24, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1, hereafter Che) in view of Pan et al. (CN 104277063, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Pan).
Regarding claim 1, Applicant discloses Compound 1 in claim 18 as a subspecies of Formula (I) of claim 1.

    PNG
    media_image10.png
    256
    545
    media_image10.png
    Greyscale

Che discloses multifunctional materials with high hole and electron mobilities having the general formula (Formula I in [008]) as shown below.

    PNG
    media_image11.png
    350
    513
    media_image11.png
    Greyscale
, 
wherein R1 to R6 of Che’s Formula I can be substituted or unsubstituted aryl group; wherein the substituent can be a donor or acceptor groups ([009]). 
It is noted that an ordinary skill in the art recognize that the donor and acceptor groups indicate electron donors (or electron donating groups) and electron acceptors (or electron accepting groups or electron withdrawing groups), respectively.
Che further teaches an exemplary compound (Compound 6 in [049]). This compound has unsubstituted aryl (phenyl) groups at R1 to R6 locations of Che’s Formula I.
Che does not exemplify the donor or acceptor groups. 
Pan discloses borazine compound wherein an electron-donating group (D) or an electron-withdrawing group (A) can be a substituent of the borazine ring ([012]).
Pan exemplifies a triazine-based acceptor (“electron withdrawing group (A)” in [031]; A1 in [032]) which can be a substituent of the borazine core structure ([012]). The triazine-based acceptor has the following structure.

    PNG
    media_image12.png
    222
    403
    media_image12.png
    Greyscale

Che’s Formula I can have a substituted phenyl group at one of positions R1, R3, and R5 and the substituent can be a known electron withdrawing group. Pan’s A1 is a known electron withdrawing group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Che’s Compound 6 by substituting one of phenyl groups at position R1, R3, or R5 with the triazine-based electron withdrawing group of Pan’s A1, based on the teaching of Pan.
The modification would have been a combination of prior art elements according to known material and functionality to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device. 
It is noted that there are total 18 different combinations when combining Pan’s A1 with Che’s Compound 6; that is, 2 (substitutions at boron and nitrogen of Che’s Compound 6)                                 
                                    ×
                                
                             3 (ortho, meta, and para substitution positions of the phenyl group of Che’s Compound 6)                                 
                                    ×
                                
                             3 (ortho, meta, para substitution positions of the phenyl groups of Pan’s A1) = 18. The selection of 
The resultant compound has identical structure as Applicant’s Formula I, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L can be an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of triazine, meeting all the limitations of claim 1.
Furthermore, with respect to Che’s Formula I, Che discloses that there is no limitation on selecting which any of R1 to R6 is substituted with a substituted phenyl, wherein the substituent is an acceptor group (electron withdrawing group of Pan’s A1). Therefore, at the time the invention was effectively filed, it would have been also obvious to one of ordinary skill in the art to use Pan’s A1 group (marked by dashed circle in the figure below) as a substituent of the of phenyl groups attached to one of nitrogen atoms of the borazine core of Che’s Compound 6 (marked by dashed rectangle) as shown in Compound 1’ below.
The selection of the bonding position would have been one from a finite number of identified predictable solutions (18 different combinations) with a reasonable expectation of success. See MPEP 2143(I)(E).

    PNG
    media_image13.png
    397
    830
    media_image13.png
    Greyscale

The resultant compound (Compound 1’) has identical structure with Applicant’s Formula I, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L can be an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of triazine, meeting all the features of claim 1.
Regarding claim 2, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein G1 is a monocyclic ring.
Regarding claim 4
Regarding claim 5, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein G1 is
    PNG
    media_image2.png
    145
    132
    media_image2.png
    Greyscale
, wherein R1, R2, and R4-R6 are aryl (unsubstituted phenyl); and R3 is L-G2, wherein L is an organic linker (phenylene) and G2 is a triphenyl triazine (Pan’s A1); and at least one of R1 to R9 is L-G2.
Regarding claim 6, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein at least one L is attached to a boron. 
Regarding claim 7, the compound taught by Che as modified by Pan (Compound 1’) reads on all the features of claim 1 as outlined above.
Compound 1’ of Che as modified by Pan, wherein at least one L is attached to a nitrogen atom. 
Regarding claim 8, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein at least one L is attached to a carbon.
Regarding claim 9, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein n is 1, 2, 3, 4, 6, or 9 (n=1).
Regarding claim 15, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein L is a phenylene as shown below.

    PNG
    media_image4.png
    107
    114
    media_image4.png
    Greyscale

Regarding claim 16, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has the same structure as Applicant’s Formula I, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L can be an organic linker (biphenylene); R1-R9 can be aryl (phenyl); wherein G2 is, 

    PNG
    media_image14.png
    113
    102
    media_image14.png
    Greyscale
 , wherein Ra and Rb are phenyl groups, meeting all the limitations of claims 1 and 16.
Regarding claim 17, the compound taught by Che as modified by Pan (Applicant’s Compound 1), wherein the compound is selected from the group of

    PNG
    media_image15.png
    240
    203
    media_image15.png
    Greyscale
, wherein each L and G2 can be same or different.
Regarding claim 18, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has identical structure as Applicant’s Formula I, as outlined above. 
The compound taught by Che as modified by Pan has identical structure as the Compound 1 of the instant claim 18.
Regarding claims 19-20, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has identical structure as Applicant’s Formula I, wherein G1 a monocyclic ring 1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L can be an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of triazine, as outlined above.
Che teaches that the compound of the invention having the structure of Che’s general Formula I can be used as a host material ([055], [057]), an emitter ([056], [057]), a blocking layer material (“hole-blocking and/or electron-blocking layer” in [057]), and/or a transporting layer material (“hole-transporting layer, …, electron-transporting layer” in [057]) of an organic light-emitting device (“EL device”, “OLED” in [057]).
Che further teaches an organic light-emitting device comprising a first electrode, a hole transport layer, an emissive layer comprising a host having a structure of Che’s formula I and one or more emissive dopants, an electron transport layer, and a second electrode ([064]-[068]).
Che discloses that the first electrode is anode ([085]). Since the organic layers in the device are stacked in the order of a first electrode, a hole transport layer, an electron transport layer, and a second electrode, it is obvious the second electrode is equated with a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices taught by Che by using the compound of Che as modified by Pan (Applicant’s Compound 1) as the emissive layer host material of an organic light-emitting device, based on teaching by Che. 
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide a light-emitting device comprising a first electrode (anode), an emissive layer comprising a host (Che as modified by Pan having same structure as Applicant’s Compound 1) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, meeting all the limitations of claims 19 and 20. 
Regarding claim 22, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has identical structure as Applicant’s Formula I of claim 19, as outlined above.
Che teaches that the compound of the invention having the structure of Che’s general Formula I can be used as a host material ([055], [057]), an emitter ([056], [057]), a blocking layer material (“hole-blocking and/or electron-blocking layer” in [057]), and/or a transporting layer material (“hole-transporting layer, …, electron-transporting layer” in [057]) of an organic light-emitting device (“EL device”, “OLED” in [057]).
Che further teaches an organic light-emitting device comprising a first electrode, a hole transport layer having a structure of Che’s formula I, an emissive electron transport layer, and a second electrode ([058]-[062]).
Che discloses that the first electrode is anode ([085]). Furthermore, since the organic layers in the device are stacked in the order of a first electrode, a hole transport layer, an electron transport layer, and a second electrode, it is obvious the second electrode is equated with a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices taught by Che by using the compound of Che as modified by Pan (Applicant’s Compound 1) as the hole transport layer material of an organic light-emitting device, based on teaching by Che. 
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide a light-emitting device comprising a first electrode (anode), a hole transport layer (Che as modified by Pan having same structure as Applicant’s Compound 1), an emissive electron transport layer, and a second electrode (cathode), wherein the emissive electron transport layer is an organic layer, meeting all the limitations of claim 22.
Regarding claim 24, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has identical structure as Applicant’s Formula I of claim 19, as outlined above.
Che teaches that the compound of the invention having the structure of Che’s general Formula I can be used as a host material ([055], [057]), an emitter ([056], [057]), a blocking layer material (“hole-blocking and/or electron-blocking layer” in [057]), and/or a transporting layer material (“hole-transporting layer, …, electron-transporting layer” in [057]) of an organic light-emitting device (“EL device”, “OLED” in [057]).
Che further teaches an organic light-emitting device comprising a first electrode, a hole transport layer, an emissive layer comprising a single material having a structure of Che’s formula I, an electron transport layer, and a second electrode ([077]-[082]).
Che discloses that the first electrode is anode ([085]). Furthermore, since the organic layers in the device are stacked in the order of a first electrode, a hole transport layer, an electron transport layer, and a second electrode, it is obvious the second electrode is equated with a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices taught by Che by using the compound of Che as modified by Pan (Applicant’s Compound 1) as the emitter of the emissive layer of an organic light-emitting device, based on teaching by Che.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide light-emitting devices comprising a first electrode (anode), a hole transport layer, an emissive layer comprising a single material emitter (Che as modified by Pan having same structure as Applicant’s Compound 1), an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, meeting all the limitations of claim 24.
Regarding claim 32-33, the compound taught by Che as modified by Pan (Applicant’s Compound 1) has identical structure as Applicant’s Formula I, wherein G1 a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to 1-R9; wherein n is 1; L can be an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein G2 is selected from the group consisting of triazine, as outlined above.
The organic light-emitting device taught by Che as modified by Pan having a structure of a first electrode (anode), an emissive layer comprising a host (Che as modified by Pan having same structure as Applicant’s Compound 1) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, as outlined above in claim 19.
Che teaches that the organic light-emitting device of invention, comprising an anode, a hole transport layer, an emissive layer comprising a host having a structure of Che’s formula I and one or more emissive dopants, an electron transport layer, and a cathode ([064]-[068]), can be used in a consumer product (“flat panel display” in [086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices taught by Che as modified by Pan by using it in a flat panel display, based on teaching of Che.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make a flat panel display.
Such modifications provide a consumer product (flat panel display) comprising an organic light-emitting devices taught by Che as modified by Pan, comprising a first electrode (anode), an emissive layer comprising a host (Che as modified by Pan having same structure as Applicant’s Compound 1) and one or more emissive dopants, an electron transport layer, and a .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1) in view of Pan et al. (CN 104277063, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) as applied to claim 19, and further in view of Yasuo et al. (JP 2016210728 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent).
Regarding claim 21, the organic light-emitting device taught by Che as modified by Pan having a structure of a first electrode (anode), an emissive layer comprising a host (Che as modified by Pan having same structure as Applicant’s Compound 1) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, reads on all the features of claim 19, as outlined above.
Che does not disclose a specific phosphorescent emissive dopant comprising a transition metal and at least one ligand or part of the ligand among the ligands claimed in the instant claim 21.
Yasuo discloses a phosphorescent emissive dopant (“dopant, GD-1” in [175]) having the following structure.

    PNG
    media_image16.png
    159
    277
    media_image16.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices taught by Che as modified by Pan by using Yasuo’s Compound GD-1 as an emissive dopant of the emissive layer, based on teaching of Yasuo.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide an organic light-emitting device (OLED) comprising a first electrode (anode), an emissive layer comprising a host of Che as modified by Pan (having same structure as Applicant’s Compound 1) and an emissive dopant of Yasuo’s GD-1, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer.
The emissive dopant of Yasuo’s GD-1 is a phosphorescent emissive dopant: wherein the emissive dopant is a transition metal (Ir) complex having at least one ligand or part of the ligand if the ligand is more than bidentate selected from the group consisting of:

    PNG
    media_image17.png
    210
    113
    media_image17.png
    Greyscale
wherein X1 to X8 are carbon; and Ra and Rb are hydrogen, meeting all the limitations of claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/SEOKMIN JEON/Examiner, Art Unit 1786